Citation Nr: 1633437	
Decision Date: 08/24/16    Archive Date: 08/31/16

DOCKET NO.  11-27 425	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael Wilson, Counsel



INTRODUCTION

The Veteran served on active duty from June 1959 to April 1963.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


FINDING OF FACT

The Veteran's current tinnitus is at least as likely as not the result of acoustic trauma during service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for tinnitus have been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. §3.303.  A disorder may be service connected if the evidence of record shows that the Veteran currently has a disorder that was chronic in service or, for certain chronic diseases, including tinnitus (as diseases of the nervous system), detailed in 38 C.F.R. §3.309(a), that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b)  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the continuity of symptomatology provisions of 38 C.F.R. § 3.303(b) only apply to a chronic disease listed in § 3.309(a)).  Where there is evidence of noise exposure during active service, tinnitus is considered a chronic disease under 38 C.F.R. § 3.309(a) as "[o]ther organic diseases of the nervous system."  Fountain v. McDonald, 27 Vet. App. 258 (2015).

The Veteran's tinnitus was identified during a February 2010 VA examination.  He is competent to report current tinnitus.  Charles v. Principi, 16 Vet. App. 370 (2002).  

The Veteran did not complain of or seek treatment for tinnitus during service, and he was not diagnosed with tinnitus during service.  He has, however, credibly reported being exposed to significant acoustic trauma during service as a result of firing five-inch, 38-caliber anti-aircraft guns on his assigned ship, a destroyer class vessel, without the use of hearing protection.  Accordingly, the Board concedes his exposure to in-service acoustic trauma.  

During his February 2010 VA examination, the Veteran also credibly reported that his tinnitus began during service after firing the guns aboard his ship.  Based on his credible report, a continuity of tinnitus symptomatology has been established since the Veteran's separation from service.  Thus, the remaining elements of service connection are satisfied with respect to the tinnitus claim.  See Walker, 701 F.3d 1331.  

The February 2010 VA examiner noted that because no audiometric testing was conducted during the Veteran's service, she could not determine if his tinnitus began as a result of military noise exposure.  Thus, she determined that she could not provide an etiology opinion with respect to the Veteran's tinnitus without resorting to mere speculation.  Notably, the examiner did not clearly describe why considering other evidence, to specifically include the Veteran's credible and competent report of having tinnitus since firing guns aboard his ship during service, would not support an etiology opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).

Accordingly, the competent, credible evidence of record supports a nexus between the Veteran's tinnitus and his in-service exposure to acoustic trauma, at least to an equipoise standard.  Resolving reasonable doubt in the Veteran's favor, the Board finds that his tinnitus is related to his active service.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for tinnitus is granted.


REMAND

The February 2010 VA examiner also noted that because no audiometric testing was conducted during the Veteran's service, she could not determine if his bilateral hearing loss began as a result of military noise exposure.  She also indicated that she could not provide an etiology opinion with respect to the Veteran's hearing loss without resorting to mere speculation.  Again, however, the examiner did not clearly describe why considering evidence of the Veteran's hearing loss, to specifically include evidence, as she noted, of his hearing loss specifically exceeding norms for hearing loss due to aging, would not support an etiology opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).

The record contains a July 2009 audiogram from the North Florida/South Georgia Veterans Health System (VHS).  The audiogram, however, was not associated with a treatment report.  Remand is required to obtain the missing VA audiological treatment report.  See 38 C.F.R. § 3.159(c) (2015); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).


Accordingly, the case is REMANDED for the following action:

1.  Obtain a complete copy of VA treatment records pertaining to the Veteran's treatment for bilateral hearing loss, to specifically include a July 2009 audiology treatment report from the North Florida/South Georgia VHS.

2.  Then, schedule the Veteran for a new VA audiological examination.  The examiner should review the claims file, including this REMAND.  All necessary studies and tests should be conducted.

The examiner should provide a new opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's bilateral hearing loss had its clinical onset during his active service, or is related to an in-service disease or injury, to include noted acoustic trauma as a result of firing anti-aircraft guns aboard his ship during service. 

Considering evidence that the Veteran's hearing loss "exceeds norms for hearing loss due to aging," the examiner should discuss the likelihood that his hearing loss is due to such acoustic trauma on a delayed or latent onset theory of causation.

The examiner must provide reasons for all opinions, addressing the relevant medical and lay evidence.

3.  If the benefits sought on appeal are not granted in full, issue a supplemental statement of the case; and return the appeal to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


